DISMISS and Opinion Filed December 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01503-CV

                             IN RE JEROME JOHNSON, Relator

                  Original Proceeding from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F01-53637-JH

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                   Opinion by Justice Francis
       In this original proceeding, relator seeks a writ of mandamus directing the district court

clerk to file-stamp all motions filed by relator when presented and provide relator with notice of

the court’s receipt of relator’s filings. This Court’s mandamus jurisdiction is governed by Section

22.221 of the Texas Government Code. TEX. GOV’T CODE ANN. § 22.221. Section 22.221

expressly limits the writ power of the courts of appeals to issuance of: (a) writs of mandamus and

other writs necessary to enforce the court of appeals’ jurisdiction, and (b) writs of mandamus

against (1) a judge of a district, statutory county, statutory probate county, or county court in the

court of appeals district, (2) a judge of a district court who is acting as a magistrate at a court of

inquiry under Chapter 52 of the code of criminal procedure in the court of appeals district, or (3)

an associate judge of a district or county court appointed by a judge under Chapter 201 of the

family code in the court of appeals district for the judge who appointed the associate judge. Id. §§

22.221(a),(b)(1–3).
       The district clerk is not a district court or county court judge in this court’s district, and

relator has not shown that the issuance of a writ compelling the requested relief is necessary to

enforce this Court’s appellate jurisdiction. Therefore, we do not have jurisdiction to issue a writ

of mandamus against the Dallas County District Clerk. See, e.g., In re Simpson, 997 S.W.2d 939

(Tex. App.—Waco 1999, orig. proceeding) (per curiam) (“The Government Code does not confer

mandamus jurisdiction over District Clerks upon the courts of appeals”); see also In re Brown, No.

06-17-00049-CR, 2017 WL 1404372, at *1 (Tex. App.—Texarkana Apr. 18, 2017, orig.

proceeding) (mem. op.) (citing Simpson). Accordingly, we dismiss relator’s petition for writ of

mandamus for want of jurisdiction.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE



181503F.P05




                                                –2–